uniform issue list department of the treasury internal_revenue_service washington d c mar te ea ty legend individual a individual b_trust x plan y court c amount amount amount amount4 dear mr this is in response to a letter submitted on date as supplemented on date date and date in which your authorized representative requested a ruling under sec_72 and sec_72 of the internal_revenue_code code the following facts and representations were submitted to support the ruling_request claieaiahehetatateteiahatabaiel individual a whose date of birth was date is married to individual b whose date of birth was date neither individual a nor his spouse have attained age individual a is retired and maintained trust x which was determined to be trust x held funds of two retirement plans exempt under sec_501 of the code that were qualified under sec_401 of the code the administrator of trust x calculated substantially_equal_periodic_payments based on the fair_market_value of the combined_plan assets as of date to be amortized over the joint life expectancy of individual a and individual b assuming an percent interest rate life expectancies were determined using table vi under sec_1_72-9 of the income_tax regulations the combined value of individual a's benefit under trust x was amount and annual distributions under the amortization schedule of amount commenced in in accordance with a letter dated date the administrator closed out his account in trust x and transferred all of the assets into a new account in plan y which is qualified under sec_401 of the code and the related trust exempt under sec_501 individuals a and b are in the process of obtaining a divorce the divorce proceedings will include a property settlement and are subject_to state domestic relations laws in court c a state court incident to the divorce individual a anticipates that his interest in plan y will be divided as part of the property settlement individual a will treat the division of his benefits as a qualified_domestic_relations_order described in sec_414 of the code the division of the plan y assets will be accomplished by a transfer of a portion of the said assets for the benefit of individual b to a new individual_retirement_account ira to be set up and maintained by individual b as a result to this proposed transfer individual a's post-divorce interest in plan y will be percentage of the value as of the division date individual a proposes to reduce his annual periodic_payments by a corresponding percentage beginning with the calendar_year following the calendar_year of the divorce this reduction will allow individual a to receive periodic distributions that are reflective of his post-divorce remaining share in plan y the administrator of plan y has calculated the proposed change in individual a's annual distributions and determined that said annual distributions will be based on amount the value as of the division date the amortization_method will continue to be utilized based on the value after the division assuming an interest rate of percent with individual a's single life expectancy and individual a will receive annual distributions of amount each year thereafter mr kaka ree rarrrere based on the above facts and representations individual a requests the following letter_ruling that the reduction in the annual distribution from plan y to individual a beginning with the calendar_year following the calendar_year of the divorce in which the division of the benefits will occur prior to individual a's attaining age and assuming that individual does not die or become permanently disabled will not constitute a subsequent modification in his series of periodic_payments as the term subsequent modification is used in code sec_72 and will not result in the imposition upon individual a of the percent additional tax imposed by code sec_72 pursuant to code sec_72 sec_72 of the code provides that if any taxpayer receives any amount from a qualified_retirement_plan as defined in code sec_4974 which include a plan described in sec_401 which includes a_trust exempt from tax under sec_501 the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_72 of the code provides that a distribution from a qualified_retirement_plan that is a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary is not subject_to the tax imposed by sec_72 of the code sec_72 of the code provides that if paragraph does not apply to a distribution by reason of paragraph a iv and the series of payments under such paragraph are substantially_modified other than by reason of death or disability -- before the close of the 5-year period beginning with the date of the first payment and after the employee attains age or ii before the employee attains age the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which but for paragraph a iv would have been imposed plus interest for the deferral_period sec_72 of the code defines the term deferral_period as the period beginning with the taxable_year in which without regard to paragraph a iv the distribution would have been includible in gross_income and ending with the taxable_year in which the modification described in subparagraph a occurs sec_402 of the code concerning rollovers by alternate payees provides that if an amount is paid or distributed to an alternate_payee who is the spouse vd mr tea or former spouse of the participant by reason of any qualified_domestic_relations_order within the meaning of sec_414 subsection c concerning rollovers and exclusion from income shall apply to such distribution in the same manner as of such alternate_payee were the employee with respect to your ruling_request individual a has been receiving annual distributions from trust x of amount since which was calculated to comply with the requirements of sec_72 pursuant to a property settlement which constitutes part of a divorce decree individual a will have a substantial percentage of his benefits in plan y transferred to an ira to be set up and maintained by individual b individual a will not have an interest in individual b's ira individual a's calendar_year and distributions of amount have been based on the pre-divorce balance in trust x the balance will decline substantially to amount primarily because of the transfer of funds to individual b's ira pursuant to the qualified_domestic_relations_order distributions of amount and amount either were or will be calculated using amortization schedules based on the value of the amounts in plan y using appropriate life expectancies and reasonable rates of interest after a careful consideration of the facts and the amortization schedules submitted the service believes that compliance with code sec_72 for calendar years beginning with the calendar_year following the calendar_year of the divorce will continue if individual a reduces his annual distribution from plan y to amount in accordance with the amortization schedule submitted thus with respect to your ruling_request we conclude as follows that the reduction in the annual distribution from plan y to individual a beginning with the calendar_year following the calendar_year of the divorce in which the division of the benefits will occur prior to individual a's attaining age and assuming that individual a does not die or become permanently disabled will not constitute a subsequent modification in his series of periodic_payments as the term subsequent modification is used in code sec_72 and will not result in the imposition upon individual a of the percent additional tax under code sec_72 pursuant to code sec_72 this ruling is based on the assumption that trust x was exempt from tax under sec_501 of the code and that plan y will be qualified under sec_401 a of the code at all times relevant to this ruling this ruling is also based on the assumption that the domestic_relations_order is a qualified_domestic_relations_order described in sec_414 of the code mr har iari rei this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact me or jeedeicodr d fp eiocineie ot er rik sincerely yours p kon el ge al pipkin manager employee_plans technical group tax exempt government entities division enclosures deleted copy of this letter notice of intention to disclose notice
